DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-10 and 19-28 as claims 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art pertinent to the claimed invention discloses “receiving a video comprising video frames as an input; generating set of object proposals from the video, the set of object proposals comprising positive object proposals and negative object proposals; generating object tracklets comprising regions appearing in consecutive frames of the video, said regions corresponding to object proposals with a high confidence; constructing a graph for the object proposals to rescore the object proposals in the generated object tracklets; and aggregating the rescored object proposals to produce an object detection.”
However, all of the prior arts or references do not teach “determine, for the plurality of object proposals, a set of subgraph proposals indicating candidate object relationships involving pairs of different object proposals of the plurality of object proposals within the digital image, each subgraph proposal of the set of subgraph proposals comprising a candidate object relationship involving two object proposals from the plurality of object proposals in the digital image; refine features of the plurality of object proposals and features of the set of subgraph proposals using extracted relationships corresponding to the plurality of object proposals and the set of subgraph proposals by accessing an external knowledgebase comprising a plurality of semantic relationships involving objects to obtain the extracted relationships for the plurality of object proposals and the set of subgraph proposals” or equivalent claimed features.


Conclusion
Following is a reference pertinent to the claim invention:
Kim et al. (US 2019/0139256 A1): an electronic device comprising a processor configured to receive an image including one or more objects, acquire a first one or more of the received one or more objects, acquire one or more reliability measures associated with the acquired one or more first objects, receive an input including information having one or more words, acquire one or more second objects corresponding to at least a part of the one or more words, when there is at least one object corresponding to the one or more second objects among the one or more first object, adjust at least one reliability measure corresponding to the at least one object among the acquired one or more reliability measures, and recognize the one or more first objects by using an image recognition scheme at least based on the one or more reliabilities including the adjusted at least one reliability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664